Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered August 17, 2022 for the patent application 16/561,164.   


Information Disclosure Statement

The Information Disclosure Statement (IDS) submitted on July 12, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Status of Claims

Claims 1 and 3 – 20 are pending in the application.
Claims 1, 8 and 15 are currently amended in the application.
Claim 2 is cancelled in the application without prejudice or disclaimer.


Response to Arguments

Applicant’s arguments filed August 17, 2022 with respect to claims 1 and 3 – 20 have been fully considered but are moot in view of the new ground(s) of rejections. 

A review of the claims and updated search necessitated the rejections below. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 and 3 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 and 3 – 20 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 8 and computer readable claim 15.   Claim 1 recites the limitations of:

( A ) executing, via a processor, a bottleneck model training process for microservices in a microservice system, wherein for each of the microservices the bottleneck model training process filters out a subset of training data based at least in part on a current situation setting; 

( B ) building, via the processor, a bottleneck indicator model for each of the microservices using information from the bottleneck model training process, the bottleneck indicator model comprising convergence points for an expected response time, wherein the training data includes historical data, wherein training using the bottleneck model training process conducts analysis of the historical data to provide training associated with each of the microservices thereby resulting in the bottleneck indicator model that has been trained;

( C ) monitoring, via the processor, a data stream according to the bottleneck indicator model, the bottleneck indicator model using the convergence points for response times; and

 ( D ) generating, via the processor, system alerts to a user when a bottleneck is identified using a bottleneck identification process, based on monitoring according to the bottleneck indicator model.

These limitations without the bolded limitations above, cover performance of the limitations as mental process, (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) under their broadest reasonable interpretation.

In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the processor or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 8 and 15.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  

Furthermore, the “building” step is recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A )  - ( D ) above in Applicant’s specification para [0031], which discloses “The processor 805 is a hardware device for executing software, particularly that stored in storage 820, such as cache storage, or memory 810. The processor 805 can be any custom made or commercially available processor, a central processing unit (CPU), an auxiliary processor among several processors associated with the computer 801, a semiconductor based microprocessor (in the form of a microchip or chip set), a macroprocessor, or generally any device for executing instructions.“.  

Also, claim 1, limitation ( A ) above in Applicant’s specification para [0018], which discloses “In contrast to monolithic services, a microservice system puts each functional element into a separate service. This separate service, or microservice, contains only the functional and database elements necessary to perform the particular function. Microservices can be combined into a microservice chain that combines multiple microservices when multiple functions are required. Each microservice may operate as a black box, providing distinct functionality that is exposed to other microservices by a strictly defined interface. A microservice may contain many transactions and may be divided into subservices. In one or more embodiments of the present invention, the transactions include financial service industry transactions. For example, in banking systems, saving account transactions are part of a microservice which can be triggered by counter, mobile, or ATM actions. Different accounts will have different levels of importance, e.g. whether this account belongs to a certain bank organization.“.  

Also, claim 1, limitation ( B ) and ( C ) above in Applicant’s specification para [0024], which discloses “Now turning to FIG. 4, a bottleneck model training process for enhanced bottleneck analysis in early stage in microservice in accordance with one or more embodiments of the present invention will be described. Bottleneck model training process 401 is used for building the bottleneck indicator model 110 by doing analysis of the historical data 402 and supplying whole data 404. For each microservice service, a situation filter 406 filters out some data by using a current situation setting. Once filtered, normal data 408 is used for training each microservice 410 within the bottleneck indicator model 110. The training for each microservice 410 block includes a distribution analysis system 411 which conducts a distribution analysis of the normal data 408. The distribution analysis system 411 generates distribution data 413. The distribution data 413 is feed into a decision tree analysis for generating convergence points as representative by block 415. The convergence points 417 are feed into a clustering analysis system for each service number as representative by block 419.“. Similar arguments apply to claims 8 and 15.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, claims 1, 8 and 15 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 8, and 15 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 3 – 7, 9 – 14 and 16 - 20 are also rejected under 35 U.S.C. 101.  Dependent claims 3 – 7, 9 – 14 and 16 – 20 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 8 and 15 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 3 – 7, 9 – 14 and 16 - 20 clearly further define the abstract idea as stated above and claims 4, 6, 7, 11, 14 and 18 further define extra-solution activities such as presenting data and transmitting/receiving data and provides a system alert within a financial services industry. Furthermore, dependent claims 3 – 7, 9 – 14 and 16 - 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 and 3 – 20 are not seen to be statutory.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696